DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney Michael D. Yablonsky on 07 May 2021. 
The application has been amended as follows:

1.-5. (Cancelled)
6. (Currently Amended) The apparatus as disclosed in claim [[13, said [[sleeves comprise: 
a biocompatible material [[
7.-12. (Cancelled)
13. (Currently Amended) An apparatus for repair of [[disruption between the scaphoid and lunate bones [[scaphoid and lunate bones and soft tissues, the apparatus comprising:
[[a scaphoid sleeve and a lunate sleeve, each of said [[sleeves defining a cylindrical body, an inner longitudinal bore, an external bone-engaging [[with a flared aperture, and a second end defining a crimp aperture and a second end expansion, larger than the body, each of said [[sleeves configured to be independently installed in a drilled passage within [[each of the scaphoid and lunate bones, respectively; [[
at least one implant [[comprising a graft harvested [[from a tendon or ligament, said at least one implant having a first end, an intermediate section and a second end, said at least one implant inserted through said inner longitudinal [[bores of said [[scaphoid and lunate bones and soft tissue at a tension as determined by an installing surgeon; and said [[
[[a fixed crimp and an adjustable crimp applied to limit an implant length, distance and angle between said scaphoid and lunate bones and said soft tissues to a position as determined by the surgeon, [[the adjustable crimp defining an outer surface and an inner implant passage securely engaging a ,
wherein the external bone-engaging surface of each sleeve is devoid of threads,
wherein one of the sleeves has a formed crimp aperture provided with inner threads contained within said inner longitudinal bore and the other sleeve is provided with a fixed crimp aperture,
wherein the fixed crimp is secured to the first end of the implant prior to a surgical procedure, and resides within the fixed crimp aperture of a sleeve,
wherein the adjustable crimp is secured to the second end of the implant during the surgical procedure, and resides within the formed crimp aperture of the second end of a sleeve,
wherein the adjustable crimp comprises a tapered distal end and a cylindrical proximal end, wherein the outer surface of said cylindrical proximal end comprises outer threads,
wherein during rotational insertion of said adjustable crimp within said formed crimp aperture the outer threads of the adjustable crimp engages the inner threads contained within inner longitudinal bore of formed crimp aperture and reduces the inner implant passage of the adjustable crimp to firmly secure the adjustable crimp to the second end of the implant,
wherein each second end expansion is configured to prevent lateral movement or play of said sleeves within said drilled passages,
wherein, when the apparatus is implanted, said first ends of each respective sleeve are directed towards one another at an angle allowing up to 30 degrees of flexion within said at least one implant,
wherein, when the apparatus is implanted, the intermediate section of the at least one implant is exposed between the first ends of the sleeves and has a capacity for flexion and a degree of angle similar to a tendon between the scaphoid and lunate bones.
14.-23. (Cancelled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Examiner, Art Unit 3774 
/DAVID H WILLSE/             Primary Examiner, Art Unit 3774